Title: From Thomas Jefferson to Martha Jefferson Randolph, 5 January 1808
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                  
                     My dearest Martha 
                     
                     Washington Jan. 5. 08.
                  
                  I recieved yesterday yours of the 2d. my fever left me the day I wrote to you, and the swelling abated through the whole face, but still remains in a knot as big as a pigeon’s egg, over the diseased tooth, which has now been suppurating so long that the Doctr. thinks he shall have to extract the tooth (altho’ perfectly sound) to prevent a caries of the bone. a day or two will decide. in the mean time I am confined to the house, though without pain, & indeed in good health.   I always apprehended that mr Randolph would be in great embarrasment between the imprudencies of some members of his father’s family, and the necessity of taking care of a large one of his own; and knowing his liberal dispositions I thought it possible that present pressure might sometimes prevail over a prudent foresight of the future. if he keeps himself clear of engagements on their behalf, and only assists them with money when he has it, this will prevent any serious injury to himself. I never in my life have been so disappointed as in my expectations that the office I am in would have enabled me from time to time to assist him in his difficulties. so far otherwise has it turned out that I have now the gloomy prospect of retiring from office loaded with serious debts, which will materially affect the tranquility of my retirement. however, not being apt to deject myself with evils before they happen, I nourish the hope of getting along. it has always been my wish & expectation, that when I return to live at Monticello, mr Randolph, yourself & family would live there with me, and that his estate being employed entirely for meeting his own difficulties, would place him at ease. our lands, if we preserve them, are sufficient to place all the children in independance. but I know nothing more important to inculcate into the minds of young people than the wisdom, the honor, and the blessed comfort of living within their income, to calculate in good time how much less pain will cost them the plainest stile of living which keeps them out of debt, than after a few years of splendor above their income, to have their property taken away for debt when they have a family growing up to maintain and provide for. lessons enough are before their eyes, among their nearest acquaintances if they will but contemplate & bring the examples home to themselves. still there is another evil against which we cannot guard, unthrifty marriages; because characters are not known until they are tried. but even here, a wife imbued with principles of prudence, may go far towards arresting or lessening the evils of an improvident management. in your moralising conversations with your children, I have no doubt you endeavor to warn them against the rocks on which they see so many shipwrecked. altho’ we cannot expect that none of our posterity are to become the victims of imprudence or misfortune, yet we cannot but be particularly anxious to ward off the evil from those in present being, who having been brought up in our bosoms, cannot suffer without our own suffering equally.
                  Colo. Monroe left us the day before yesterday. he talks of settling in Richmond. I have ventured to advise him against being hasty in that determination. present me affectionately to mr Randolph and the children, and be assured of my constant & tenderest love.
                  
                     Th: Jefferson 
                     
                  
               